Case 1-19-44368-nhl Doc 32 Filed 10/16/19 Entered 10/17/19 11:17:22

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
peteenenn — xX

In Re: Vette C. (yer Chapter /3
Case No. JMG -Y4 3 OE

 

Debtor(s)

 

x
LOSS MITIGATION REQUEST - BY DEBTOR

I am a Debtor in this case. I hereby request to enter into the Loss Mitigation Program
with respect to [Identify the property, loan and creditor(s) for which you are requesting
loss mitigation]:

36/ leno Jyente, Kall, Ata, W. Lh Med b

/ [Identify the Property] .
2

GCUSTA VIR Hames ZL. [Loan Nun er] , pm
Servicing Caparatina LO. SIX, bOOSA0. Leos ke CSREE

[Creditor’s Name and Address]

SIGNATURE

I understand that if the Court orders loss mitigation in this case, I will be expected to
comply with the Loss Mitigation Procedures. I agree to comply with the Loss Mitigation
Procedures, and I will participate in the Loss Mitigation Program in good faith. |
understand that loss mitigation is voluntary for all parties, and that | am not required to
enter into any agreement or settlement with any other party as part of entry into the Loss
Mitigation Program. I also understand that no other party is required to enter into any
agreement or settlement with me. I understand that Iam not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the
Loss Mitigation Period.

Sign: (ile? C on Date: Lb 20/9
Print Name: hictte (i bo yo,

LF ‘st and Last Name]

Telephone Number: (342) YG -2EE3
ee Liat pte ay fine 999-999-9999] /
E-mail Address fif'any]: Syn BHI S Oe Cpl Coa

NATHOONS > CSAS OS
AYOA MAN SO LOIWISIC Naalsva

meet tie EL OF oY i
LYNOD ADLANUINVE 'S'n ag:Lui GLO2 Sb 130
MYST ance
NATMOOH® ° .SAIBD=4

WHOA MAN AC LeLSIG Nua.
LYNOO ADLANYANVa ‘sf
wed
